
	
		I
		112th CONGRESS
		2d Session
		H. R. 4848
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Clarke of
			 Michigan (for himself, Mr. Lewis of
			 Georgia, Mr. Conyers,
			 Mr. George Miller of California,
			 Mr. Cleaver,
			 Ms. Kaptur,
			 Mr. Grijalva,
			 Ms. Waters,
			 Mr. Carson of Indiana,
			 Mr. Jackson of Illinois,
			 Ms. Clarke of New York, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To save neighborhoods and keep families in their homes by
		  encouraging mortgage loan modifications and suspending foreclosures and
		  evictions.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Neighborhoods Act of
			 2012.
		2.Stays of
			 foreclosures
			(a)Cause of
			 action
				(1)In
			 generalA mortgagor of a property subject to a federally related
			 mortgage loan may file a motion before a court in the jurisdiction in which the
			 property is located for an order under subsection (d).
				(2)Interim
			 orderThe court shall, on the date of such filing, enter an order
			 that shall—
					(A)stay any foreclosure proceedings (including
			 proceedings before a State court) that have been brought against the property
			 that is subject to the federally related mortgage loan; and
					(B)remain in effect
			 for a period of 60 days, beginning on the date that the order is
			 entered.
					(3)LimitationThe
			 mortgagor of the property subject to a federally related mortgage loan is only
			 allowed to file one motion under subsection (a)(1).
				(b)Consensual
			 revision of mortgageThe
			 mortgagor and mortgagee shall meet not later than 30 days after the mortgagor
			 files under subsection (a). Not later than 15 days prior to that meeting, the
			 mortgagee shall provide the mortgagor with a list of local housing counseling
			 agencies approved by the Secretary of Housing and Urban Development. The
			 mortgagor may be accompanied by a counselor from such an agency. If the
			 mortgagor and mortgagee execute a consensually modified mortgage agreement
			 within 60 days of the court granting the stay, the order under subsection
			 (a)(2) would terminate. If at the end of the 60 days an agreement has not been
			 reached, the court may issue an order under subsection (d) in accordance with
			 subsection (c). The mortgagor may request not more than 1 additional meeting
			 after the first meeting and before the end of the period during which
			 foreclosure proceedings are stayed pursuant to an order under subsection (a) or
			 (d). The mortgagee shall comply with that request not later than 30 days after
			 that request.
			(c)Standard of
			 proofThe court shall grant a motion under subsection (a)(1) for
			 an order under subsection (d), if the mortgagor demonstrates by a preponderance
			 of the evidence the following:
				(1)That the mortgagor
			 has a reasonable ability to make payments described under subsection
			 (d)(5).
				(2)Financial hardship
			 of the mortgagor.
				(3)That the property
			 subject to the mortgage would be the primary residence of the mortgagor.
				(d)Order
			 describedAn order under this subsection shall, beginning on the
			 date that is 60 days after the filing of the motion under subsection
			 (a)(1)—
				(1)stay any foreclosure proceedings that have
			 been brought against the property that is subject to the federally related
			 mortgage loan, including proceedings before a State court and eviction or
			 detainer proceedings in a non-judicial foreclosure State;
				(2)remain in effect
			 for a period of up to 3 years beginning on the date that the order is entered,
			 except that the period shall terminate if an agreement under subsection (b) is
			 executed during such period;
				(3)prohibit the
			 assessment or collection of any late fees regarding payments on the federally
			 related mortgage loan;
				(4)toll the statute
			 of limitations for any other applicable laws pertaining to the federally
			 related mortgage loan;
				(5)require that the
			 mortgagor make payments in an amount the court determines appropriate, which
			 may include the fair market rental value of the property (determined by the
			 court in accordance with subsection (f)), to the mortgagee at such times as the
			 court determines appropriate; and
				(6)require that the
			 mortgagee apply such payments—
					(A)first, to any
			 taxes owed on the property;
					(B)then, to any
			 obligations relating to insurance, including homeowner’s insurance on the
			 property;
					(C)then, to any
			 interest due on the mortgage for that period under the terms of the mortgage;
			 and
					(D)finally, to the
			 principal amount due on the mortgage for that period under the terms of the
			 mortgage.
					(e)Result of
			 failure To revise during stay of foreclosureIf an order under
			 subsection (d) terminates and the mortgagor and mortgagee have not submitted an
			 agreement described in subsection (b) to the court on or before the date that
			 the order terminates, the court shall enter an order—
				(1)ordering an
			 appraisal to determine the fair market value of the property to be performed by
			 a licensed appraiser approved by the Secretary of Housing and Urban
			 Development;
				(2)if the fair market
			 value of the property, as determined by the appraiser is less than the
			 principal remaining on the mortgage loan, adjusting the principal amount to the
			 fair market value, giving consideration to the appraisal and any other
			 information the court determines appropriate;
				(3)ordering
			 reasonable interest on the principal as adjusted under paragraph (2) based on
			 the average prime offer rate (as such term is defined in section 129C of the
			 Truth in Lending Act (15 U.S.C. 1639c)) for mortgages; and
				(4)if the fair market value is greater than
			 the principal remaining on the mortgage loan, ordering payments set at a
			 reasonable interest rate on the remaining principal based on the average prime
			 offer rate for mortgages on that date.
				(f)Determination of
			 fair market rental valueIn determining the fair market rental
			 value of a property for purposes of subsection (d)(5), the court shall consider
			 the following:
				(1)The fair market
			 rents for the market area in which the property is located for similar property
			 calculated for other Federal rental housing programs.
				(2)Any other
			 information the court determines appropriate.
				(g)Authority of
			 magistrate judgesAny proceeding regarding a motion under
			 subsection (a) may be heard by a magistrate judge of the United States, and
			 that magistrate judge, notwithstanding section 636(b)(1)(A) of title 28, United
			 States Code, may issue an order in accordance with this section.
			(h)Limitation on
			 remediesThe mortgagee’s
			 remedies shall be limited to those that would be available as if the proceeding
			 were a foreclosure proceeding.
			(i)DefinitionsIn
			 this Act:
				(1)The term federally related mortgage
			 loan has the meaning given such term under section 3 of the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2602).
				(2)The term financial hardship
			 means any financial burden of a mortgagor that causes that mortgagor to be
			 reasonably unable to make a payment on that mortgage, including—
					(A)reduction in or
			 loss of income that was supporting the mortgage;
					(B)change in
			 household financial circumstances;
					(C)recent or upcoming
			 increase in the mortgagor’s monthly mortgage payment;
					(D)an unavoidable
			 increase in other expenses;
					(E)a lack of cash
			 reserves to maintain payment on the mortgage and cover basic living expenses at
			 the same time (cash reserves include assets such as cash savings, money market
			 funds, stocks or bonds, but exclude retirement accounts);
					(F)excessive monthly
			 debt payments, including if the mortgagor has been using credit cards, a home
			 equity loan or other credit to make the mortgage payment;
					(G)the mortgagor has
			 been subject to predatory lending practices; and
					(H)other reasons for
			 hardship identified and explained by the mortgagor.
					(3)In determining whether a lending practice
			 is predatory, the court shall consider whether the mortgagor has been subject
			 to practices including but not limited to: abusive collection practices;
			 balloon payments; encouragement of default; repeat financing where the equity
			 is depleted as a result of financing; excessive fees; excessive interest rates;
			 fraud, deception, and abuse; high loan-to-value ratio; lending without regard
			 to ability to repay; loan flipping; mandatory arbitration clauses; payday
			 lending; pre-payment penalties; refinancing of mortgages with a loan that does
			 not provide a tangible economic benefit to the borrower; refinancing unsecured
			 debt; payment of single-premium credit insurance; the process of referring
			 borrowers who qualify for lower-cost financing to high-cost lenders; subprime
			 lending; high yield-spread premiums.
				3.Regulatory
			 authority of the Consumer Financial Protection BureauThe Director of the Bureau of Consumer
			 Financial Protection of the Federal Reserve System may make rules or issue
			 guidance to carry out this Act.
		4.Duration of this
			 ActThis Act shall be
			 effective for 5 years, beginning on the date of enactment of this Act.
		
